Citation Nr: 9915777	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  93-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for postoperative residuals of a left forearm injury.

2.  Entitlement to a disability evaluation in excess of 10 
percent for postoperative residuals of a left hand injury, 
left forearm (nondominant), with injury to Muscle Group VII.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to April 
1984.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1995, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, to schedule the veteran for a 
hearing at the RO before a member of the Board.  While the 
case was in a remanded status, the veteran underwent a VA 
examination in August 1997.  In December 1998, the veteran 
withdrew his request for a travel board hearing and requested 
that his appeal be sent directly to the Board as soon as 
possible.  The matter is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is right handed.

3.  Postoperative residuals of a left forearm (nondominant) 
injury are manifested by limitation of motion, pain, and 
malunion with bone loss following a comminuted fracture of 
the radius with arthritic changes.  

4.  Postoperative residuals of a left hand injury, left 
forearm (nondominant), with injury to Muscle Group VII, 
include weakness and numbness of the hand.  

5.  The surgical scar, which is part and parcel of the 
service-connected left upper extremity disabilities, is 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 30 percent 
for postoperative residuals of a left forearm (nondominant) 
injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7,  4.71a, Diagnostic Code 5212 (1998).  

2.  The criteria for an increased evaluation for 
postoperative residuals of a left hand injury, left forearm 
(nondominant), with injury to Muscle Group VII, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5307 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

I.  Factual Background

The record shows that the veteran was admitted to the sickbay 
of an aircraft carrier in March 1983 with diagnoses that 
included a Colles' fracture of the left wrist.  Several hours 
prior to admission, while aboard ship, the veteran placed his 
left hand out to prevent a heavy swinging block from striking 
his chest during underway replenishment.  (His right finger 
was injured simultaneously, but without no further injuries 
or loss of consciousness.)  X-rays showed a comminuted intra-
articular fracture of the left distal radius (Colles').  On 
the day of admission, the veteran underwent a closed 
reduction of the left Colles' fracture with cast and closure 
of a laceration of the right ring finger.  X-rays following 
the procedure showed adequate reduction through manipulation.  
However, the veteran developed pain and dysesthesia after 
casting.  The cast was then bi-valved and the thumb aperture 
modified.  His symptoms resolved, and distal neurovascular 
function improved.  X-rays in April 1983, upon removal of the 
cast, revealed that the reduction was satisfactory, despite 
slight step-down displacement of a small fragment of the left 
joint surface.  Vascular and motor deficits were not shown, 
although the veteran had diminished sensation on the ulnar 
and median distribution of the fingers.  A healing fracture 
was assessed.  

The veteran was transferred to the orthopedic service of a 
Naval hospital overseas for follow-up.  In May 1983, it was 
reported that nine weeks had elapsed since an intra-articular 
fracture of the distal left radius and that currently he was 
undergoing physical therapy for range of motion following 
complaints of limited motion.  X-rays of the lateral left 
forearm showed an unchanged malunion of the intra-articular 
fracture of the distal left radius with radial-dorsal 
displacement of the radial styloid.  By June 1983, it was 
thought that the veteran needed to be medivaced to the United 
States for evaluation of an osteotomy with respect to the 
fracture of his left radius.  

In July 1983, the veteran's case was considered by a Medical 
Evaluation Board.  The Medical Board report shows that the 
veteran sustained an associated median nerve trauma at the 
time of his initial left wrist fracture and that he was 
eventually transferred to the current facility when his 
persistent limited range of motion and decreased sensation in 
the left distal extremity was noted.  Electromyographic and 
nerve conduction velocity (EMG/NCV) studies performed on the 
left upper extremity and wrist were consistent with an 
axonotmesis or neurotmesis of the median nerve.  In July 
1983, a carpal tunnel release was performed, and observation 
of the median nerve was said to be consistent with 
decompression of that nerve.  No bony impingement was noted.  
The postoperative course involved no complications.  The 
primary diagnosis on discharge from the hospital was left 
distal radius fracture, malunion; the second diagnosis was 
left median nerve axonotmesis secondary to the first 
diagnosis.  The veteran was discharged to limited duty with 
monthly orthopedic follow-up and regular physical therapy, 
but a supplemental report of the medical board in December 
1983 shows that the veteran was currently symptomatic and 
experienced stiffness and aching with activity of the left 
wrist.  He had little improvement with aspirin therapy and 
was presented to a hand specialist in late October 1983.  The 
consultant noted that the veteran's long-term prognosis was 
poor and that the likelihood of enabling him to perform heavy 
physical labor was small.  Although the veteran had worked 
vigorously in physical therapy to increase the range of 
motion of his wrist and had worked on his grip strength, this 
was painful.  An examination of the left wrist showed a mild 
"dinner fork"type deformity.  He had a well-healed midline 
palmar incision.  There was no Tinel's sign at the carpal 
tunnel.  The veteran was right handed.  X-rays of the left 
wrist visualized a malunion of a distal radius intra-
articular fracture.  There was incongruity of the distal 
radius articular surface.  There was avulsion of the ulnar 
styloid.  The malunion of the distal radius was such that the 
articular surface of the radius had no radial or ulnar 
inclination.  The report states that normal is 23 degrees of 
ulnar inclination.  On the lateral view, X-rays showed the 
articular surface of the distal radius as having 15 degrees 
of dorsiflexion with the formation of a volar osteophyte.  
There was mild chondrolysis between the carpus and the 
radius.  The radial styloid was shortened such that it was 
three millimeters proximal to the avulsed tip of the ulnar 
styloid, which was minimally displaced.  His current 
limitation was that he could not lift greater than 10 pounds 
due to pain.  Repeated twisting motions and grasp caused 
severe pain.  The diagnoses were left nondominant radius 
fracture, malunion; left median nerve axonotmesis, secondary 
to the first diagnosis, surgically treated and resolved; and 
radiocarpal arthritis, posttraumatic, secondary to the first 
diagnosis.  The veteran's case was referred to the central 
physical evaluation board, and he was eventually transferred 
to the Temporary Disability Retired List (TDRL) in April 
1984.  

On VA examination in September 1984, pronation of the left 
forearm was to zero degrees, supination was from zero to 
40 degrees, and range of motion of the left hand fingers was 
limited.  There was a longitudinal incisional scar as a 
residual of surgery on the midlines of the volar aspect of 
the left wrist extending one inch below the distal skin 
crease upward to 1 and 2/8th inches to the midline of the 
left palm that was nondepressed, slightly adherent, 
nontender, healed, and old.  There was an angulatory 
deformity of the "right" forearm with radial convexity.  
There was a radial deviation of the "right" hand.  The ulnar 
styloid process was prominent dorsally.  There was a slight 
atrophy of the "right" arm and "right" forearm.  There was 
atrophy of the "right" thenar eminence.  There was impaired 
flexion of the distal phalanges of the left index, middle and 
right ring fingers and terminal phalanx of the left thumb.  
Neurologically, there was median nerve injury on the left 
with weakness on pronation and supination of the left forearm 
with hypoesthesia on the lateral aspect of the left 2nd and 
3rd fingers.  X-rays of the left upper extremity showed an 
old healed, slightly comminuted impacted fracture of the 
distal radius, extending into the distal articular surface of 
the radius.  There was an associated nonunited fracture of 
the ulnar styloid.  The radiocarpal articulations appeared 
slightly narrowed.  There were no abnormal soft tissue or 
calcific densities or metallic foreign bodies visualized.  
The radiologist's impression was old healed malunited 
fracture, distal radius and ulnar styloid, with arthritis, 
radiocarpal articulation, that was probably post-traumatic in 
nature.  The left elbow and hand were essentially negative.  
The diagnoses included residuals of injury and surgery of the 
left forearm with old healed scars and muscle injury 
involving Muscle Group VII; old healed, malunited fracture of 
the distal radius and ulnar styloid on the left; and 
arthritis of the radiocarpal articulation that was likely 
post-traumatic.  

A rating decision dated in December 1984 granted service 
connection for disability classified as limitation of motion, 
left forearm (minor), residual of injury and surgery, left 
forearm.  The disability was rated 20 percent disabling under 
Diagnostic Code 5213, effective from separation.  Service 
connection was also granted for limitation of motion, left 
hand, residual of injury and surgery, left forearm (minor), 
with injury to Muscle Group VII, which was rated 30 percent 
disabling under Diagnostic Code 5222, effective from 
separation.  

Following a VA examination in September 1986, the rating for 
the left forearm injury was continued, but the 30 percent 
rating for limitation of motion of the left hand, residual of 
injury and surgery, left forearm (minor), with injury to 
Muscle Group VII was reduced to 10 percent disabling 
effective from January 1987.  

The veteran's reopened claim for increased evaluations was 
received in April 1991.  

A VA orthopedic examination in April 1991 showed that the 
veteran complained of numbness and tingling in the median 
distribution of the left hand.  However, the Tinel's sign was 
negative, although deformity about the left wrist with radial 
deviation was observed.  The veteran had palmar flexion to 45 
degrees, dorsiflexion to 45 degrees, and ulnar deviation to 
30 degrees with mild to moderate tenderness at the limit of 
the range of motion.  Normal dorsiflexion (extension) of the 
wrist is from zero degrees (palm facing and parallel with the 
floor) to 70 degrees; normal palmar flexion is from zero 
degrees to 80 degrees.  Normal ulnar deviation of the wrist 
is from zero degrees to 45 degrees, while normal radial 
deviation is from zero degrees to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I (1998).  X-rays were interpreted as showing 
nonunion of the ulnar styloid with malunion of the distal 
radius (Radial angle:  zero degrees; radial length:  zero 
millimeters; volar angle:  -12 to 15 degrees); and 
degenerative joint disease of the left wrist.  The diagnostic 
impressions were consistent with the X-ray interpretation; 
carpal tunnel syndrome was to be ruled out.  
Electromyographic and nerve conduction velocity (EMG/NCV) 
studies in June 1991 showed mild bilateral carpal tunnel 
syndrome without evidence of acute or chronic denervation.  
These results were interpreted by a VA orthopedist later in 
June as equivocal.  

VA X-rays of the left wrist in July 1991 showed a status post 
Colles' fracture on the left that was now healed; incomplete 
bony union of the ulnar styloid fragment was also visualized.  
When seen in the orthopedic clinic in December 1991, however, 
the veteran had numbness and tingling of the distal phalanges 
of the 2nd, 3rd, and 4th digits, bilaterally, and the Tinel's 
sign was bilaterally positive.  There was bilateral thenar 
atrophy and some weakness on adduction of the thumbs 
bilaterally.  Bilateral carpal tunnel syndrome was assessed.  
Nerve conduction studies in January 1992 showed bilateral 
median neuropathy consistent with bilateral carpal tunnel 
syndrome, worse on the right than on the left; and 
asymptomatic bilateral ulnar neuropathy at the elbow.  When 
seen in the orthopedic clinic later in January, it was 
reported that the veteran had been wearing bilateral splints 
since the previous December with minimal relief.  Although 
there was left thenar atrophy, the Tinel's and Phalen's signs 
were bilaterally positive, and numbness was found in the 
bilateral median distribution.  The assessment included 
symptomatic carpal tunnel syndrome, greater on the right than 
on the left.  

On examination by VA in May 1992, the veteran complained of 
numbness and tingling in the median distribution of the left 
hand (and right hand).  On orthopedic examination, the claims 
file was not available.  The veteran stated he was taking 
Motrin and Bufferin.  He entered the examination room wearing 
a volar forearm splint that extended into the palm and kept 
the hand and wrist in the positional function.  He wore the 
splints on both the right and left side, but for the purpose 
of the examination, they were removed.  A grip strength test 
on a dynamometer gave a reading of two pounds on the right 
and 26 pounds on the left.  There was a 2 1/2-inch S-shaped 
scar on the volar aspect of the left forearm.  Half of the 
scar was in the forearm proximal to the wrist crease, and the 
other half was within the palm.  The scar was well healed, 
nonadherent, and nontender.  There was also a visible 
deformity in the area of the left wrist with the hand in 
radial deviation.  The veteran had dorsiflexion of the left 
wrist to 30 degrees, palmar flexion to 40 degrees, radial 
deviation to 10 degrees, and ulnar deviation to 30 degrees.  
He had normal range of motion of his elbows and a normal 
pronation and supination on the right.  However, he lacked 
about 25 percent of the range of normal pronation and 
supination on the left.  His sensation was intact in all 
fingers.  The veteran was able to oppose the thumb of each 
hand to each of the other fingers on that specific hand, but 
pinch strength on the left was considerably weaker than one 
might have expected, even considering the handedness of the 
veteran.  He was able to make a fist, bilaterally.  Nerve 
conduction velocity studies resulted in an impression of 
bilateral median neuropathy consistent with bilateral carpal 
(tunnel syndrome).  X-rays of the forearm showed an old 
healed fracture deformity at the distal end of the radius 
extending into the wrist joint with a small loose ossicle in 
the left elbow joint arising from a fracture of the lateral 
humeral condyle.  X-rays of the hands showed an old healed 
fracture deformity of the distal end of the radius extending 
into the joint with degenerative changes and a loose body, 
and an avulsion fracture of the styloid ulna.  The diagnostic 
impressions were history of fracture in the area of the 
distal left forearm with surgery twice; residual deformity of 
the left wrist; marked limitation about the left wrist; and 
weakness of grip strength, bilaterally.  

On VA examination in August 1997, the veteran complained of 
numbness, arthritis, and pain in the left wrist when it was 
cold and of an abnormal feeling of the wrist not being in the 
right place.  VA X-rays of the left wrist showed degenerative 
arthrosis of the radial ulnar and carpal articulation with 
post-traumatic signs of old fracture of the distal 
metaphysis, possibly extending into the articular margin of 
the distal radius on the left, and nonfusion of the styloid 
of the ulna.  No previous studies were available.  

On clinical examination in September 1997, the examiner 
stated that he had reviewed the veteran's claims file.  The 
veteran's left wrist motion was felt to be quite limited with 
radial deviation to 10 degrees, ulnar deviation to zero 
degrees, flexion to 25 degrees, and extension to 35 degrees.  
His grip strength was quite weak on the left.  On a 
dynamometer, grip strength measured 80, 82, and 81 on the 
right and 38, 40 and 39 on the left.  The power of pinch on 
the right side was 15 pounds compared with 10 pounds on the 
left.  The examiner felt that the veteran was quite weak in 
the left hand and wrist and that when he wanted to squeeze 
something, this became painful.  X-rays were interpreted as 
revealing a comminuted fracture of the distal radius, which 
had healed, then collapsed, and then healed in the collapsed 
position, with secondary arthritic changes at the radiocarpal 
joint and at the midcarpal joints.  As a result, the ulna was 
longer than the radius.  There was also a fracture of the tip 
of the distal end of the ulnar styloid process which was not 
healed.  The diagnoses were old malunited fracture of the 
wrist that was not originally properly reduced.  The left 
wrist fracture was healed in a shortened position producing 
secondary arthritic changes.  Due to the fact that the radius 
was now shorter than the ulna, the ulna performed a blocking 
motion of the wrist and was painful, with limitation of 
motions.  The examiner stated that the veteran would need 
further surgeries and might end up needing a wrist fusion.  
He stated that this was quite a disabling problem for the 
left hand of this veteran.  He was also of the opinion that 
the left forearm was essentially normal.
  

II.  Analysis

A.  Limitation of motion of the left hand, residual of injury 
and surgery, left forearm (nondominant), with injury to 
Muscle Group VII.  

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group VII (muscles arising from the internal condyle 
of the humerus) of the minor upper extremity.  A 20 percent 
evaluation requires moderately severe injury.  A 30 percent 
evaluation requires severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5307.  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve of the minor upper extremity.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires severe 
incomplete paralysis.  

The term "incomplete paralysis" resulting from peripheral 
nerve injuries indicates a degree of lost or impaired 
function that is substantially less than the type pictured 
for complete paralysis of the involved nerve or nerve groups, 
whether due to the very level of the nerve lesion or to 
partial nerve regeneration.  38 C.F.R. § 4.124a.  

Under the rating schedule a 60 percent evaluation is 
warranted for complete paralysis of the median nerve of the 
minor upper extremity with the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand), 
incomplete and defective pronation, and absence of flexion of 
the index finger and feeble flexion of the middle finger, an 
inability to make a fist (index and middle fingers remain 
extended), and inability to flex the distal phalanx of the 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm, weakened flexion of the wrist, and 
pain with trophic disturbance.  38 C.F.R. § 4.124a, Code 
8515.  

The service medical boards show diagnoses that included left 
median nerve axonotmesis secondary to the left distal radius 
fracture with malunion.  Axonotmesis is a nerve injury 
characterized by disruption of the axon and myelin sheath but 
with preservation of the connective tissue fragments, 
resulting in degeneration of the axon distal to the injury 
site; regeneration of the axon is spontaneous and of good 
quality.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 168 (28th 
ed. 1994.  The very nature of this nerve injury, however, 
appears to be self-limiting.  It seems apparent that the 
veteran has a median nerve injury on the left that affects 
his ability to grip and grasp, including pain that is induced 
when he tries these maneuvers.  Moreover, he has loss of 
ulnar deviation and 50 percent loss of radial deviation.  The 
examiner in September 1997 noted that since service, the 
veteran had experienced symptoms that included pain in the 
left wrist and hand and the three ulnar fingers (little, ring 
and middle).  They were numb and painful.  There was also 
limitation of motion of the wrist, and the forearm was 
painful.  However, the overall symptomatology does not equal 
or more nearly approximate the criteria for more than mild 
incomplete paralysis of the median nerve, especially in light 
of the fact that the ulnar nerve seems more involved on 
recent examinations.  Furthermore, there is much evidence 
that the median nerve neuropathy is bilateral and, if 
anything, is more severe on the right.  This finding is 
inconsistent with a finding that the veteran's left upper 
extremity disabilities are principally the result of nerve 
damage.  This is not to say that there is none; it is only to 
say that the predominant disability of the left upper 
extremity appears to be orthopedic rather than neurological 
in nature.  Thus, the record appears to show the symptoms of 
mild incomplete paralysis of the left median nerve, which 
warrants a 10 percent evaluation under Diagnostic Code 8515.  

The rating for this service-connected disability is based on 
the dominant disability shown.  The median nerve and the 
muscles of Muscle Group VII affect essentially the same 
functions with respect to the fingers of the hand.  The rule 
against pyramiding, as well as special rules regarding the 
rating of muscle injuries, precludes separate evaluations for 
peripheral nerve injuries and muscle injuries that affect the 
same function.  See 38 C.F.R. §§ 4.14, 4.55(a) (1998).  
Although minor changes were made to the rating schedule with 
respect to the evaluation of muscle injuries in an amendment 
that became effective in July 1997, these changes did not 
alter the rating criteria or the percentage evaluations 
assigned for muscle injuries.  A version of the rating 
criteria more favorable to the veteran is therefore not 
present in this case.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In view of the nature and extent of the disability affecting 
the left hand, the Board is of the opinion that the overall 
symptomatology is appropriately contemplated by the current 
10 percent evaluation for moderate muscle injury under 
Diagnostic Code 5307.  The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. 
§ 5107. 

B.  Limitation of motion, left forearm (nondominant), 
residual of injury and surgery

A 20 percent evaluation has been assigned since separation 
for limitation of motion of the left forearm under Diagnostic 
Code 5213.  

Under Diagnostic Code 5213, limitation of pronation of the 
forearm of the nondominant (minor) upper extremity warrants a 
20 percent evaluation if motion is lost beyond the last 
quarter of the arc and the hand does not approach full 
pronation, or if motion is lost beyond the middle of the arc.  
Bone fusion with loss of supination and pronation of the 
forearm of the minor upper extremity warrants a 20 percent 
evaluation if the hand is fixed near the middle of the arc or 
in moderate pronation, or is fixed in full pronation.  A 
30 percent evaluation, however, requires that the hand be 
fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, 
Code 5213.  

The Board observes that the left forearm was found to be 
normal on examination in September 1997 and that the veteran 
lacked only about 25 percent of the normal range of pronation 
and supination of the forearm on VA orthopedic examination in 
May 1992.  Under the rating schedule, normal pronation of the 
forearm is from zero to 80 degrees, and normal supination of 
the forearm is from zero to 85 degrees.  38 C.F.R. § 4.71, 
Plate I (1998).  This means that the veteran, with loss of 25 
percent of normal pronation, had pronation of the left 
forearm from zero to about 60 degrees and supination of the 
forearm from zero to about 64 degrees.  In order to warrant 
an increased evaluation under Code 5213, the hand would have 
to be fixed in supination or hyperpronation.  Clearly, that 
is not the case here, even if the factors of pain on use and 
excess fatigability of the affected joint were considered 
under the principles enunciated in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The factors considered in DeLuca factors do 
not seem relevant to those cases, such as this one, in which 
the next higher rating requires that the range of motion be 
fixed in a certain described way.

The record, however, unequivocally demonstrates that the 
veteran has significant residual disability as the result of 
his left wrist fracture in service.  He has marked limitation 
of motion of the wrist and loss of grip and pinch strength on 
the left, maneuvers that also produce significant pain.  X-
rays show a comminuted fracture that, subsequent to 
reduction, collapsed and then healed in the collapsed 
position, with secondary arthritic changes at the radiocarpal 
joint and at the midcarpal joints.  This has produced a 
deformity of the wrist with the ulna longer than the radius, 
as well as a fracture of the tip of the distal end of the 
ulnar styloid process that had not healed.

The Board observes that impairment of the radius of the minor 
upper extremity warrants a 30 percent evaluation where there 
is nonunion in the lower half with loss of bone substance, 
and marked deformity.  This is essentially the situation in 
this case.  Accordingly, a 30 percent evaluation for 
disability of the left forearm is warranted on this basis. 
The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7,  4.71a, 
Diagnostic Code 5212.

C.  Surgical scar

The medical evidence since the veteran reopened his claim has 
not shown that the surgical scar of the left wrist and palm 
is poorly nourished with repeated ulceration, or painful and 
tender on objective demonstration.  38 C.F.R. § 4.118, 
diagnostic codes 7803, 7804.  The 2 1/2-inch S-shaped scar on 
the volar aspect of the left forearm observed on VA 
examination in May 1992 was found to be well healed, 
nonadherent, and nontender.  Accordingly, a separate 
compensable rating under the holding in Esteban v. Brown, 
6 Vet. App. 259 (1994), is not warranted.  


ORDER


An increased evaluation of 30 percent for postoperative 
residuals of a left forearm injury is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  

A increased evaluation for postoperative residuals of a left 
hand injury, left forearm (nondominant), with injury to 
Muscle Group VII, is denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

